On Petition for Rehearing.
FRICK, J.
9 Counsel for the estate have filed a petition for a rehearing upon the ground, among others, that we have “failed in part at least, to review and consider all of the evidence, * ' * * particularly • those parts which show actual fraud, maladministration, ’ ’ etc. All the other grounds of the petition in some way are based upon, or relate to, the foregoing statement.
*141Counsel, we fear, have overlooked the gist of our decision. After a comparison of the different statutory provisions arid the decisions applicable thereto our conclusions in the opinion are stated thus:
“It is apparent, therefore, that an executor’s or administrator’s account which has been allowed can be assailed only in equity and upon the same ground as other judgments. Moreover, such attacks cannot be made, as they were attempted to he made in this proceeding, by mere reference to some items in the objections filed to the allowance of the final account, but the attack must be made as in other cases where a judgment is assailed for fraud,” etc.
If we should attempt to do what counsel, in their petition for a rehearing ask us to do, we would be compelled to usurp power by assuming the powers of a court of equity possessing original jurisdiction. For that reason we refrained from going into the evidence in the original opinion, and it is for that reason that we cannot entertain the petition for a rehearing. While this court has the' power to make its own findings in equity cases, it, nevertheless, does so merely as an appellate or reviewing tribunal. We possess no original jurisdiction in such cases, and in ease an action must be commenced in equity, as we have indicated should have been in this case, we cannot convert a mere motion into such an action. The petition for a rehearing must therefore be, and it accordingly is, denied.
STRAUP, C. J., and McCARTY, J., concur,